Case 1:16-cv-01465-AMD-SJB Document 360 Filed 08/07/20 Page 1 of 2 PageID #: 9378



                                MORRISON MAHONEY LLP
                                           COUNSELLORS AT LAW

                                           WALL STREET PLAZA
                                                                          MASSACHUSETTS   NEW HAMPSHIRE
                                        88 PINE STREET, SUITE 1900        BOSTON          MANCHESTER
                                           NEW YORK, NY 10005             FALL RIVER
                                                212-825-1212              SPRINGFIELD     NEW JERSEY
                                                                          WORCESTER       PARSIPPANY
  Lee Pinzow
  Phone: 646-870-1745                                                     CONNECTICUT     NEW YORK
  Fax: 646-779-6889                                                       HARTFORD        NEW YORK
  lpinzow@morrisonmahoney.com                                             STAMFORD
                                                                                          RHODE ISLAND
                                                                          ENGLAND         PROVIDENCE
                                                                          LONDON


                                                         August 7, 2020
  Via ECF
  Hon. Ann M. Donnelly
  United States District Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:      Allstate Ins. Co. et al. v. Abramov, et al., No. 16-cv-1465 (AMD) (SJB)
           Motion to Modify Restraint on Judgment Debtor Funds at Santander Bank
           .




  Dear Judge Donnelly:
          We represent Plaintiffs-Judgment Creditors Allstate Insurance Company, Allstate Fire and
  Casualty Insurance Company, Allstate Indemnity Company, Allstate New Jersey Insurance
  Company, and Allstate Property and Casualty Insurance Company (“Allstate”) in the above-
  referenced matter. On behalf of Allstate and counsel for Defendants-Judgment Debtors Boris
  Khanis (“Khanis”) and Ridge Medical Supplies Corp. (“Ridge Medical”) (collectively the
  “Judgment Debtors”), who join in this application, we write to request that the Court enter an
  Order, pursuant to Fed. R. Civ. P. 69(a) and N.Y. CPLR § 5240, modifying the terms of a
  Restraining Notice issued by Allstate to Santander Bank to permit Santander Bank to wire the
  Settlement Proceeds (as defined below), pursuant to the written wire instructions and authorization
  by Khanis, to Allstate in accordance with a settlement agreement entered into by the parties. A
  proposed order concerning the foregoing is annexed hereto as Exhibit “A.” As indicated below,
  the parties respectfully request that the Court issue the attached proposed order (the “Proposed
  Order”) or other order the Court may deem appropriate to facilitate the wire transfer of the
  Settlement Proceeds from Khanis to Allstate.

         By way of brief background, Allstate brought this action on March 25, 2016, alleging civil
  claims based on violations of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.
  §§ 1961, 1962(c)-(d), 1964(c), and New York common law, in connection with the Judgment
  Debtors’ and their co-defendants’ involvement in parallel schemes to defraud concerning
  insurance claims for reimbursement of durable medical equipment and/or orthotic devices under
  the Comprehensive Motor Vehicle Insurance Reparations Act of New York State, N.Y. Ins. Law
  § 5101 et seq. (popularly known as the “No-fault Law”). Upon the Judgment Debtors default in
Case 1:16-cv-01465-AMD-SJB Document 360 Filed 08/07/20 Page 2 of 2 PageID #: 9379




  MORRISON MAHONEY LLP

  Hon. Ann M. Donnelly
  August 7, 2020
  Page 2

  this action, on March 16 and April 21, 2020, original and amended default judgments were entered
  in favor of Allstate against Khanis and Ridge Medical in the amounts of $582,272.82 and
  $328,794.07, respectively. See ECF Nos. 355, 357.

           On or about June 8, 2020, pursuant to N.Y. CPLR § 5222, Allstate served a Restraining
  Notice upon Santander Bank (the “Restraining Notice”) (copy annexed hereto as Exhibit “B”). By
  letter dated June 18, 2020 (copy annexed hereto as Exhibit “C”) and in response to the Restraining
  Notice, Santander Bank notified Allstate that Santander Bank is currently restraining $231,598.17
  (the “Restrained Funds”) in an account solely maintained by Khanis, ending in x9319 (the “Subject
  Account”). Allstate and the Judgment Debtor have entered into a Settlement Agreement that
  requires, among other things, the payment from the Restrained Funds of $100,000 (the “Settlement
  Proceeds”) by Khanis to Allstate. Since, however, the Subject Account is restrained pursuant to
  the Restraining Notice, relief from the Restraining Notice is required to allow Khanis to direct,
  instruct and authorize Santander Bank to wire the Settlement Proceeds to Allstate in the manner
  described in the Proposed Order and for Santander Bank to comply with such direction, instruction
  and authorization to wire the Settlement Proceeds to Allstate.

          N.Y. CPLR § 5240, made applicable to this matter pursuant to Fed. R. Civ. P. 69(a),
  provides in relevant part that “[t]he court may at any time, on . . . the motion of any interested
  person, and upon such notice as it may require, make an order . . . modifying the use of any
  enforcement procedure.” In this case, an order of this Court modifying the Restraining Notice to
  permit Khanis to wire the Settlement Proceeds from the Restrained Funds in accordance with the
  terms of the settlement agreement between the parties and the Proposed Order (or other order the
  Court may deem appropriate) without placing Santander Bank in violation of the Restraining
  Notice is necessary to facilitate the agreed upon wire transfer. Accordingly, the parties respectfully
  request that the Court enter the Proposed Order, modifying the Restraining Notice solely to permit
  Santander Bank to execute a wire transfer initiated by Khanis to Allstate, as limited and solely in
  in the manner set forth in the Proposed Order, and as contemplated by the settlement agreement
  between the parties.

         As noted, the Judgment Debtors consent to and join in this request.

         We thank the Court for its attention to this matter.

                                                          Respectfully submitted,

                                                          MORRISON MAHONEY LLP

                                                    By:        /s/ Lee Pinzow
                                                          Lee Pinzow
     cc: All Counsel of Record by ECF
